Citation Nr: 0424300	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-20 124A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a nervous disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from June 1961 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In a September 2002 decision, the Board denied 
the veteran's claim for service connection for the residuals 
of a burn scar of the left lower extremity.  At that time, 
the Board noted that the veteran submitted a timely notice of 
disagreement as to the RO's April 2002 denial of his claim 
for service connection for a nervous disorder, and remanded 
the claim so that the RO could issue a statement of the case 
(SOC).  The RO issued the SOC in November 2002, and in 
December 2002 the veteran submitted a substantive appeal as 
to his claim for service connection for a nervous disorder. 



FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed nervous disorder due to his period of 
active military service.



CONCLUSION OF LAW

A nervous disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a report of medical history completed in March 1961, when 
the veteran was examined for enlistment into service, he 
reported having no history of depression or excessive worry, 
and no history of any nervous trouble of any sort.  In a 
report of medical examination completed at the time, an 
examiner described the veteran's psychiatric condition as 
normal, and the veteran was found qualified for active 
service.

The record reflects that in December 1961 the veteran left 
Fort Riley, Kansas, without permission and was listed as 
absent without leave (AWOL).  Shortly thereafter, on January 
5, 1961, he was privately hospitalized in Iowa after being 
brought in by his family.  According to the initial hospital 
record, the veteran's family reported that he had locked 
himself up at home for the past two days.  The veteran said 
that he had joined the military six months before but quickly 
grew to hate it.  He indicated that he became homesick for 
the people he used to hang out with, and that his desire to 
leave had been building in him for some time.  He stated that 
he knew he would probably be locked up and that he would 
receive a dishonorable discharge, but he reported that 
something in him told him to leave anyway.  

The examining physician noted that the veteran showed no 
signs of a psychosis, but that there were a few things that 
pointed to the possibility of an incipient schizophrenia.  
The examiner indicated that the veteran had a disturbed 
family background and a poor relationship with his father.  
It was explained that his father had always picked on him and 
that the veteran was very shy.  It was also noted that the 
veteran quit high school in his junior year and complained 
that he was unable to make up his mind as to what he wanted 
to do.  The examining physician indicated that the veteran's 
whole attitude toward his situation seemed to denote poor 
judgment, unless it was caused by emotional blandness and 
lack of concern.  The veteran denied any suicidal ideas.  
This doctor noted a diagnostic impression of possible 
incipient schizophrenia, and opined that the veteran could 
become suicidal under stress.  The physician recommended 
psychological tests to detect latent psychosis, and suicidal 
precautions when military authorities got after the veteran.

Thereafter, the veteran was returned to Fort Riley, where he 
was placed in a stockade.  Service and treatment records 
dated reflect that on January 11, 1962, the veteran's 
trousers caught on fire and he burned his left lower 
extremity.  He was hospitalized for treatment of burn 
injuries to his left leg.

The several individuals who assisted in extinguishing the 
fire on the veteran's leg completed affidavits on January 19, 
1962.  In two of these statements, completed by warrant 
officers, the individuals indicated that they heard the 
veteran crying out that he wanted to die and that they ran to 
his cell.  When they arrived at his cell, they observed the 
fire and held the veteran down to smother the flames.  They 
then removed his pants and waited for medical assistance to 
arrive.  In the third statement, another warrant officer 
reported that he heard the veteran screaming that he wanted 
to die but that, by the time he arrived at the cell, he saw 
the other officers holding the veteran down.  

According to the Transfer Summary medical record of the 
veteran's hospitalization, dated January 27, 1962, he was 
always well and strong, but had been recently in trouble with 
the authorities.  He had gone AWOL and been placed in the 
Post Stockade.  It was noted that in revolt, apparently, he 
set his trouser leg on fire and sustained severe 
circumferential burns of the left low leg and back of the 
left thigh.  The burns were much more severe than 
anticipated.  The record further indicates that the veteran 
quit school approximately one and one half years before, and 
worked in restaurants and oil stations.  He evidently did not 
have much trouble with society at home, joined the Army in 
June 1961, and did not adjust well in service.  The report 
further indicated that he was with his unit on cold weather 
maneuvers in late 1961 and went AWOL for more than a month, 
which got him into the post stockade.  It was noted he had no 
personal excess, and appeared to be very pleasant and stable 
in personality to the examiner.  

On January 19, 1962, the veteran underwent a psychiatric 
evaluation at Irwin Army Hospital.  He reported that, after 
going AWOL, he returned to his home in Iowa.  He indicated 
that, while he was there, he threatened to commit suicide if 
he was forced to return to Fort Riley.  During this 
evaluation, the psychiatrist reviewed the report of the 
veteran's admission at the private hospital in Iowa earlier 
that month, described above.  The psychiatrist noted that the 
report contained the finding that the veteran showed no signs 
of psychosis but that there were a few things that pointed 
toward the possibility of an incipient schizophrenia.  The 
psychiatrist. indicated that, after his admission to the 
hospital following the incident in the stockade, the veteran 
was in too much pain to be interviewed.  The following day, 
however, the veteran provided several reasons for setting his 
trouser leg on fire.  He first reported that he wanted to get 
out of the stockade.  When asked if he wanted to kill 
himself, the veteran responded that he wanted to kill himself 
rather than remain in the stockade or the Army.  The 
psychiatrist noted that it was pointed out to the veteran 
that burning oneself was an unusual way to attempt suicide 
and that it was probably impossible because no one could 
stand the pain and would probably attempt to extinguish the 
fire.  In response to this comment, the veteran said that he 
set his trouser leg on fire, he did not attempt to put it out 
and that it was someone else who eventually put it out.  When 
asked if he would try to commit suicide again, the veteran 
indicated that he did not know.  The veteran related that he 
could not stand the Army, that he wanted to get out of the 
Army, and that he would rather be dead than remain in the 
Army.

During the veteran's January 19th psychiatric evaluation, the 
psychiatrist noted that the veteran displayed no gross signs 
of anxiety but seemed uncomfortable under the barrage of 
questions.  The only topic of conversation that reportedly 
interested the veteran was the extent of the burns on his 
leg.  The psychiatrist found that the veteran was fully 
oriented to all spheres and that his memory was intact.  The 
psychiatrist found that the veteran remained restricted 
throughout the interview situation, and that he answered in a 
monosyllabic fashion.  The veteran's mood was fairly evenly 
balanced and his emotional responses were quite shallow.  
There was no evidence of tangential thinking, looseness of 
association, or thought disorder.  The psychiatrist said that 
the veteran was quite withdrawn and that he expressed very 
little concern over his action or its possible consequences.  
No definite signs or symptoms of psychosis could be 
ascertained.  

The diagnosis was schizoid personality, chronic, moderate, 
manifested by isolation, withdrawal, shyness, inadequate 
interpersonal relationships, poor stress tolerance and social 
maladjustment, not incurred in the line of duty and existing 
prior to service.  The psychiatrist concluded that the 
veteran was mentally competent in regards to his AWOL offense 
to distinguish between right and wrong, and to adhere to the 
right.  It was recommended that a psychiatric consultation be 
obtained at Brooke Army Hospital to determine whether a 
latent schizophrenia existed.  

The veteran was transferred to Brooke General Hospital on 
January 23, 1962.  In the January 27th Transfer Summary, a 
physician said that after the fire incident the veteran had 
been admitted to the psychiatric ward, where psychiatric 
interviews evidently found a complete lack of severe mental 
disease.  The medical record notes that it "became more and 
more apparent that this young man had simply started a much 
bigger fire than he meant to, and horseplay apparently led to 
what he recognizes [as] a gravely serious condition."

In a February 1962 certificate, a psychiatrist from Brooke 
Army Hospital concluded that the veteran was free from mental 
defect, disease, or derangement, at the time of the 
"particular acts charged" (the incident in which his 
trouser leg caught on fire), so as to be able to distinguish 
between right and wrong.  The psychiatrist also concluded 
that the veteran was free from mental defect, disease, or 
derangement so as to be able to adhere to the right.  The 
psychiatrist further concluded that the veteran possessed 
sufficient mental capacity to understand the nature of the 
proceedings against him and to intelligently conduct or 
cooperate in his own defense.

In a report of investigation approved in March 1962, it was 
found that the veteran was free from mental disease or 
derangement at the time of the incident in which he sustained 
a self-inflicted burn wound.  This finding was based on the 
conclusions of the psychiatrist who completed the February 
1962 certificate and who had evidently previously evaluated 
the veteran. 

Subsequent service medical records are negative for any 
further complaints or treatment relating to psychiatric 
problems.  However, an April 1962 physical profile report 
shows the following defects: slight limitation of motion of 
the left knee and ankle, skin grafts on the left thigh and 
leg that were not fully mature, and schizoid personality.  

In a report of medical history completed in October 1964 when 
he was examined for separation, the veteran reported having 
no history of depression or excessive worry, and no history 
of any nervous trouble of any sort.  It was noted that the 
veteran had been hospitalized at Brooke Army Hospital for 
treatment of left leg burns.  In a report of medical 
examination completed at the time, a psychiatric abnormality 
was not described.

Post-service, there are no additional pertinent medical 
records or any other evidence of record for the next 
approximately thirty-four years.

In February 1999, the veteran filed a formal claim of 
entitlement to service connection for burns on his left leg.  
He did not identify any health care providers who had treated 
that disability other than those who treated him during 
service.  He requested that he be provided with a VA 
examination.

In a July 1999 letter to the veteran, the RO requested that 
he submit any records of treatment that he had received for 
his claimed disability since separation.  The RO advised the 
appellant that, if he desired assistance in obtaining any 
records, he should complete and return the enclosed 
authorization forms so that VA could obtain them on his 
behalf.  The veteran subsequently responded to this letter by 
identifying the burn unit where he received treatment, 
including skin grafts, for his burn injuries while on active 
duty.

In July 1999, the veteran underwent a VA examination.  
According to the examination report, he reported that he 
sustained his burns after setting a blanket on fire in a 
military prison in 1961 or 1962.  He stated that "they had 
always called it self-inflicted."  It was noted that the 
veteran was currently unemployed and was on parole from 
prison.

In the February 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
residual burn scar of the left lower extremity, on the basis 
that the injury was due to his willful misconduct in setting 
the fire.  The veteran subsequently appealed the RO's denial 
of his claim.  In a statement dated in April 2000, the 
veteran contended that he was not responsible for his burn 
injuries because he was experiencing psychiatric problems at 
the time that his burn injury occurred.  He essentially 
contended that the injuries were the result of a suicide 
attempt that was due to his alleged psychiatric problems, and 
that the Government was negligent in his care and treatment, 
specifically contending that suicide precautions were not 
taken.

In a September 2001 letter, the RO advised the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO indicated what type of evidence would best 
serve to establish his claim for service connection for a 
nervous disorder, and noted that VA had a responsibility to 
assist him in obtaining evidence relevant to his claim. 

In a February 2002 written statement, the veteran's 
accredited service representative advised the RO that the 
veteran indicated that he had new evidence to submit 
regarding his claim of entitlement to service connection for 
a nervous disorder.

In a statement dated in July 2002 and submitted directly to 
the Board, the veteran argued again that the Government was 
negligent during his time in the stockade, and that it failed 
to provide evaluation, treatment, or suicide prevention prior 
to or during his time in the stockade.  He noted that his 
medical records clearly demonstrated that he was diagnosed 
with a schizoid personality at the time he sustained his burn 
injuries.

In his December 2002 substantive appeal, the veteran said 
that he was "normal" when he enlisted in service, and 
argued that being transferred from a private mental hospital 
to the military stockade in January 1962 had aggravated his 
condition.  He maintained that a private physician said that 
he would become suicidal if placed under stress, and that 
putting him in the stockade created a stressful condition. 

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2001 and April 2002, the RO provided the 
appellant with correspondence clearly outlining the duty-to-
assist requirements of the VCAA.  In addition, the appellant 
was advised, by virtue of a detailed November 2002 statement 
of the case (SOC) of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the November 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

The Board notes that the veteran has argued that the February 
1962 certificate from Brooke Army Hospital is invalid and 
should not be considered in his case because it is not 
referable to him, as it contains another man's name.  
However, the Board would point out that the certificate 
contains the veteran's correct service number (RA number), 
indicates treatment in the Burn Ward, and reflects a 
psychiatric evaluation at the request of the ward physician.  
These are all evidentiary factors consistent with the 
veteran's prior medical history, as detailed above.  The 
Board is of the opinion that the incorrect name on the record 
is only an administrative error, and that the certificate may 
be considered in the veteran's claim on appeal.  Thus, the 
Board concludes that a remand for a further records search is 
unwarranted.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of a 
psychosis in service, incurrence of such a disorder in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veterans benefits legislation, 
and, therefore, are not eligible for service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997), specifically holding that "38 C.F.R. § 3.303(c), 
as it pertains to personality disorder, is a valid exercise 
of the authority granted to the Secretary of Veterans 
Affairs."  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that VA's and the Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based upon that interpretation must be affirmed); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. at 144.

As discussed above, the veteran contends that he has a 
nervous disorder due to service.  Review of the claims file 
reveals that it is devoid of any pre-service medical records 
that reflect treatment for any psychiatric disorder.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
the Court of Appeals for the Federal Circuit explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The evidence in this case does not clearly and unmistakably 
establish that the veteran experienced problems attributed to 
a nervous disorder prior to his enlistment into active 
service.  There is no objective medical evidence to 
demonstrate that such a disorder preexisted service.  The 
Board therefore finds that the presumption of soundness under 
the provisions of 38 U.S.C.A. § 1111 has not been rebutted 
regarding the veteran's complaints of a nervous disorder.  
Thus, the question before us is whether a nervous disorder 
was incurred after the veteran entered active military 
service.

Based upon the record on appeal, the requirements for 
entitlement to service connection for a nervous disorder have 
not been met.  The Board acknowledges that service medical 
records show that a schizoid personality was assessed in 
January 1962.  Although it was thought that there was a 
possibility of a latent schizophrenic process, such a 
disorder was not diagnosed during the veteran's period of 
active service, and there are no service medical records that 
reflect such a diagnosis.  In fact, an April 1962 physical 
profile record includes only a diagnosis of schizoid 
personality.

Moreover, the veteran has submitted no medical evidence to 
demonstrate that he currently has a diagnosed psychiatric 
disorder.  In fact, in a February 2002 written statement, his 
accredited service representative advised the RO that the 
veteran indicated he had no new evidence to submit in support 
of is claim.  More important, the veteran submitted no 
medical evidence of a diagnosed nervous disorder.  See 
Degmetich v. Brown, 104 F.3d at 1331-33.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has nervous disorder has been presented.  
See Rabideau v. Derwinski, 2 Vet. App. at 143.

The Board observes that merely because the veteran was 
diagnosed with schizoid personality in service, service 
connection may not be granted on that basis, as a personality 
disorder is not a condition for which service connection may 
be granted.  See e.g., 38 C.F.R. § 3.303(c); Winn v. Brown 
and Beno v. Principi, supra.

Finally, the Board recognizes the veteran's evident 
frustration with the actions of the military in January 1962, 
as set forth in his numerous statements in support of his 
claim including his July and December 2002 written 
statements.  However, such frustration with a service 
department cannot be the basis on which to grant service 
connection.  Even assuming, for the sake of the present 
decision, that the military's 1962 actions regarding the 
veteran created a stressful situation, such action does not 
provide a basis upon which the Board may grant service 
connection.  Service connection requires the existence of a 
current disability, evidence of treatment for such a 
disability in service, and evidence of a connection, or 
nexus, between the treatment in service and the currently 
diagnosed disorder.  Here, the claims file is totally devoid 
of any reference made by the veteran to any post-service 
medical treatment for a nervous disorder.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  The evidence now of record fails to show that the 
veteran currently has a nervous disorder related to service 
or to a service-connected disability.  Thus, this claim must 
be denied.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant. 38 U.S.C.A. § 
5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).


ORDER

Service connection for a nervous disorder is denied.




____________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



